EXHIBIT 10.1

 

SHARE EXCHANGE AGREEMENT

 

BY AND AMONG

 

MOUNTAIN WEST BUSINESS SOLUTIONS, INC.

 

SUNSHINE BIOPHARMA, INC.

 

AND

 

THE SHAREHOLDERS OF SUNSHINE BIOPHARMA, INC.

 

          THIS SHARE EXCHANGE AGREEMENT (the "Agreement") is made and entered
into as of October 15, 2009, by and among MOUNTAIN WEST BUSINESS SOLUTIONS, INC.
a Colorado corporation ("MWBS"), whose principal place of business is located at
9844 W Powers Circle, Littleton, Colorado 80123; SUNSHINE BIOPHARMA COLORADO,
INC., a Colorado corporation ("Sunshine"), with its principal place of business
located at 12835 E. Arapahoe Rd, Tower 1 Penthouse #805, Centennial, CO 80012
and the Shareholders of Sunshine (the “Shareholders”), who hereby agree as
follows.

 

RECITALS

 

          A.   Shareholders own at least eighty percent (80%) of the issued and
outstanding Common and Series A Convertible Preferred Shares (as defined in
Section 1.1) of Sunshine (the “Sunshine Shares”); and

 

          B.   MWBS desires to purchase all of the Sunshine Shares from the
Shareholders and the Shareholders desire to sell their Sunshine Shares to MWBS
on the terms and conditions hereinafter set forth.

 

          NOW, THEREFORE, in consideration of the covenants, promises and
representations set forth herein, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties agree
as follows:

 

ARTICLE I

 

SALE AND PURCHASE OF SHARES

 

          1.1  Sale and Purchase. At the at the Effective Time (as defined
below), and subject to and upon the terms and conditions of this Agreement, the
Shareholders agree to sell, transfer and assign to MWBS, and MWBS agrees to
purchase from the Shareholders, all of their Sunshine Shares owned by them. As
of Closing, the Sunshine Shares shall constitute at least eighty percent (80%)
of

 

1

 



 

--------------------------------------------------------------------------------

the issued and outstanding Shares of Sunshine in the aggregate. The sale and
purchase of the Sunshine Shares contemplated hereunder shall be referred to
herein as the "Transaction."

 

1.2         Closing; Effective Time. The closing of the Transaction (the
"Closing") shall take place at the offices of MWBS stated above herein on or
before October 15, 2009, after the satisfaction or waiver of the conditions set
forth in Article VI, or at such other time, date and location as the parties
hereto agree in writing (the "Closing Date"). As soon as is practicable after
the Closing, the parties hereto shall cause the Transaction to be consummated by
delivering to the Secretary of State of the State of Colorado a Statement of
Share Exchange (the “Statement of Share Exchange”), in such form as required by,
and executed and acknowledged in accordance with, the relevant provisions of the
Colorado Business Corporations Act (“CBCA”). The Transaction shall become
effective as of the date and at such time (the “Effective Time”) as the Colorado
Statement of Share Exchange is filed with the Secretary of State of the State of
Colorado.

          1.3  Purchase Price. The aggregate purchase price (the "Purchase
Price") for the Shares shall be Twenty One Million Nine Hundred Sixty-two
(21,962,000) shares of the Common Stock of MWBS valued at $0.001 (US) per share
and Eight Hundred Fifty Thousand (850,000) shares of Series A Convertible
Preferred Stock of MWBS, valued at $0.001 (US) per share, convertible in
accordance with the provisions of that certain Certificate of Preferences of
MWBS attached hereto and incorporated herein as Exhibit “A” (the “MWBS Shares”).

 

          1.4  Delivery of Certificates Representing the Shares. At Closing, the
Shareholders shall deliver the certificate(s) representing the Sunshine Shares,
duly endorsed to MWBS or accompanied by stock powers or other assignments or
documents to effectuate transfer of the Sunshine Shares duly endorsed to MWBS,
with (i) all such other documents as may be required to vest in MWBS good and
marketable title to the Sunshine Shares free and clear of any and all Liens (as
defined in Section 2.3 hereof), and (ii) all necessary stock transfer and any
other required documentary stamps. The Shareholders shall cause Sunshine to
recognize and record the transfers described in this Section 1.4 on its transfer
books.

 

          1.5  Issuance of Certificates Representing the MWBS Shares. At
Closing, or as soon thereafter as practical, MWBS shall cause the MWBS Shares to
be issued to the Shareholders as provided in Section 1.3 above. The MWBS Shares,
when issued, shall be “restricted” shares (as that term is defined under the
Securities Act of 1933, as amended) (the “Act”) and may not be sold, transferred
or otherwise disposed of by the Shareholders without registration under the Act
or an available exemption from registration under the Act. The certificates
representing the MWBS Shares will contain the appropriate restrictive legends.
MWBS shall cause its Transfer Agent to recognize and record the transfers
described in this Section 1.5 on its transfer books, and MWBS shall issue
appropriate stop-transfer instructions to the Transfer Agent with respect to the
MWBS Shares.

 

          1.6  Taking of Necessary Action; Further Action. If, at any time after
the Closing, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest MWBS with full right, title and
possession to the Sunshine Shares, the Shareholders will take all such lawful
and necessary action.

 

2

 



 

--------------------------------------------------------------------------------

 

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES OF SUNSHINE AND SHAREHOLDERS

 

          Sunshine and the Shareholders hereby represent and warrant to, and
covenant with, MWBS with respect to the following:

 

          2.1  Ownership of Shares. Shareholders are the record and beneficial
owners of all of the issued and outstanding Sunshine Shares.
          2.2  Authority. The Shareholders have full power and authority and are
competent to (i) execute, deliver and perform this Agreement, and each ancillary
document which Shareholders have executed or delivered or are to execute or
deliver pursuant to this Agreement, and (ii) carry out Shareholders’ obligations
hereunder and thereunder, without the need for any Governmental Action/Filing
(as defined herein). The execution, delivery and performance by the Shareholders
to this Agreement and each ancillary document does not and will not conflict
with, result in a breach of, or constitute a default or require a consent or
action under, any agreement or other instrument to or by which such Shareholders
are a party or are bound or to which any of the properties or assets of the
Shareholders are subject, or any Legal Requirement (as defined herein) to which
such Shareholders are subject, or result in the creation of any Lien (as defined
in Section 2.3) on the Shares. This Agreement, and Shareholders’ ancillary
document to be executed and delivered by such Shareholders at the Closing, have
been duly executed and delivered by such Shareholders (and each ancillary
document to be executed and delivered by Shareholders at or after the Closing
will be duly executed and delivered by Shareholders), and this Agreement
constitutes, and each ancillary document, when executed and delivered by
Shareholders will constitute such Shareholders’ legal, valid and binding
obligation, enforceable against Shareholders in accordance with its terms. For
purposes of this Agreement, (x) the term "Governmental Action/Filing" shall mean
any franchise, license, certificate of compliance, authorization, consent,
order, permit, approval, consent or other action of, or any filing, registration
or qualification with, any federal, state, municipal, foreign or other
governmental, administrative or judicial body, agency or authority, and (y) the
term "Legal Requirements" means any federal, state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Entity (as defined in Section 2.8(b)),
and all requirements set forth in applicable Contracts (as defined in Section
2.18(a)).

 

          2.3  Title To Shares. The Shareholders have and shall transfer to MWBS
at the Closing good and marketable title to all of their Sunshine Shares, free
and clear of all liens, claims, charges, encumbrances, pledges, mortgages,
security interests, options, rights to acquire, proxies, voting trusts or
similar agreements, restrictions on transfer (other than federal and state
securities laws restrictions on transfer) or adverse claims of any nature
whatsoever ("Liens").

 

 

2.4

Acquisition of MWBS Shares for Investment.

 

 

3

 



 

--------------------------------------------------------------------------------

                         (a) The Shareholders are acquiring the MWBS Shares to
be issued to them for investment for each Shareholder’s own account and not as a
nominee or agent, and not with a view to the resale or distribution of any part
thereof, and such Shareholders have no present intention of selling, granting
any participation in, or otherwise distributing the same. The Shareholders
further represent that they do not have any contract, undertaking, agreement or
arrangement with any person to sell, transfer or grant participation to such
person or to any third person, with respect to any of the MWBS Shares.

 

                         (b) The Shareholders understand that the MWBS Shares
are not and will not be registered under the Securities Act, that the sale and
the issuance of the MWBS Shares is intended to be exempt from registration under
the Act pursuant to Section 4(2) thereof, and that MWBS's reliance on such
exemption is predicated on the Shareholders’ representations set forth herein.
The Shareholders represent and warrant that: (i) they can bear the economic risk
of their investment, and (ii) they possesses such knowledge and experience in
financial and business matters that they are capable of evaluating the merits
and risks of the investment in the MWBS Shares.

 

                         (c) The Shareholders acknowledge that neither the US
Securities and Exchange Commission, nor the securities regulatory body of any
state or other nation has received, considered or passed upon the accuracy or
adequacy of the information and representations made in this Agreement.

 

                         (d) The Shareholders acknowledge that they have
carefully reviewed such information as they deemed necessary to evaluate an
investment in the MWBS Shares. To their full satisfaction the Shareholders have
been furnished all materials requested relating to MWBS and the issuance of the
MWBS Shares hereunder, and the Shareholders have been afforded the opportunity
to ask questions of MWBS's representatives to obtain any information necessary
to verify the accuracy of any representations or information made or given to
the Shareholders. Notwithstanding the foregoing, nothing herein shall derogate
from or otherwise modify the representations and warranties of MWBS set forth in
this Agreement, on which the Shareholders have relied in making an exchange of
their Shares for the MWBS Shares.

 

                         (e) The Shareholders understand that the MWBS Shares
may not be sold, transferred, or otherwise disposed of without registration
under the Act or an exemption therefrom, and that in the absence of an effective
registration statement covering the MWBS Shares or any available exemption from
registration under the Act, the MWBS Shares must be held indefinitely.
Shareholders further acknowledge that the MWBS Shares may not be sold pursuant
to Rule 144 promulgated under the Securities Act unless all of the conditions of
Rule 144 are satisfied.

 

 

2.5

Organization and Qualification of Sunshine.

 

                         (a) Sunshine is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization and has the requisite power and authority to own, lease and operate
its assets and properties and to carry on its business as it is now being or
currently planned by Sunshine to be conducted. Sunshine is in possession of all
franchises, grants, authorizations, licenses, permits, easements, consents,
certificates, approvals and orders ("Approvals") necessary to own, lease and
operate the properties it purports to own, operate or lease

 

4

 



 

--------------------------------------------------------------------------------

and to carry on its business as it is now being or currently planned by Sunshine
to be conducted, except where the failure to have such Approvals could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect (as defined in Section 9.2(b)) on Sunshine. Complete and correct
copies of the Articles of Incorporation, Bylaws and all corporate minutes (or
other comparable governing instruments with different names) (collectively
referred to herein as "Charter Documents") of Sunshine, as amended and currently
in effect, are attached hereto as Schedule 2.5. Sunshine is not in violation of
any of the provisions of its Charter Documents.

 

                         (b) Sunshine is duly qualified or licensed to do
business as a foreign corporation and is in good standing in each jurisdiction
where the character of the properties owned, leased or operated by it or the
nature of its activities makes such qualification or licensing necessary, except
for such failures to be so duly qualified or licensed and in good standing that
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect on Sunshine.

 

                         (c) The minute books of Sunshine contain true, complete
and accurate records of all meetings and consents in lieu of meetings of its
Board of Directors (and any committees thereof), similar governing bodies and
Shareholders ("Corporate Records") since the time of Sunshine's organization.
Copies of such Corporate Records of Sunshine have been heretofore delivered to
MWBS.

 

                         (d) The transfer records of Sunshine contain true,
complete and accurate records of shareholder transfers involving the Shares
("Shareholder Records") of Sunshine since the time of Sunshine's organization.
Copies of such Shareholder Records of Sunshine have been heretofore delivered to
MWBS.

 

          2.6  Subsidiaries. Sunshine has no subsidiary companies. Sunshine does
not own, directly or indirectly, any other ownership, equity, profits or voting
interest in any other entity or Person or has any agreement or commitment to
purchase any such interest, and Sunshine has not agreed and is not obligated to
make nor is bound by any written, oral or other agreement, contract,
subcontract, lease, binding understanding, instrument, note, option, warranty,
purchase order, license, sublicense, insurance policy, benefit plan, commitment
or undertaking of any nature, as of the date hereof or any date hereafter, under
which it may be obligated to make any future investment in or capital
contribution to any other entity or Person.

 

                 For purposes of this Agreement, (i) the term "Subsidiary" shall
mean any entity in which Sunshine, directly or indirectly, owns beneficially
securities or interests representing 50% or more of (x) the aggregate equity or
profit interests, or (y) the combined voting power of voting interests
ordinarily entitled to vote for management or otherwise, and (ii) the term
"Person" shall mean and include an individual, a corporation, a partnership
(general or limited), a joint venture, an association, a trust or any other
organization or entity, including a government or political subdivision or an
agency or instrumentality thereof.

 

 

2.7

Capitalization of Sunshine.

 

                         (a) The authorized capital of SUNSHINE consists of two
hundred ten million (210,000,000) shares consisting of two hundred million
(200,000,000) shares of Common Stock,

 

5

 



 

--------------------------------------------------------------------------------

$.001 par value per share, and ten million (10,000,000) shares of Preferred
Stock consisting of two million seven hundred thousand (2,700,000) shares of
Preferred Stock, $.001 par value per share, and seven million three hundred
thousand (7,300,000) shares of Series “A” Preferred Stock, $.001 par value per
share. As of the Closing Date there will be 93,705,523 Common Shares and
7,300,000 Convertible Preferred Shares issued and outstanding. All issued and
outstanding Shares are legally issued, fully paid and nonassessable, and are not
issued in violation of the preemptive or other rights of any person.

 

                          (b) There are no equity securities, partnership
interests or similar ownership interests of any class of any equity security of
Sunshine, or any securities exchangeable or convertible into or exercisable for
such equity securities, partnership interests or similar ownership interests,
issued, reserved for issuance or outstanding. There are no subscriptions,
options, warrants, equity securities, partnership interests or similar ownership
interests, calls, rights (including preemptive rights), commitments or
agreements of any character to which Sunshine is a party or by which it is bound
obligating Sunshine to issue, deliver or sell, or cause to be issued, delivered
or sold, or repurchase, redeem or otherwise acquire, or cause the repurchase,
redemption or acquisition of, any Shares or similar ownership interests of
Sunshine or obligating Sunshine to grant, extend, accelerate the vesting of or
enter into any such subscription, option, warrant, equity security, call, right,
commitment or agreement.

 

                         (c) There are no registration rights, and there is no
voting trust, proxy, rights plan, anti-takeover plan or other agreement or
understanding to which Sunshine is a party or by which Sunshine is bound with
respect to any equity security of any class of Sunshine.

 

 

2.8

No Conflict; Required Filings and Consents.

 

                         (a) The execution and delivery of this Agreement by the
Shareholders does not, and the performance of this Agreement by the Shareholders
shall not, (i) conflict with or violate Sunshine's Charter Documents, (ii)
subject to obtaining the adoption of this Agreement and the Transaction by the
Shareholders, conflict with or violate any Legal Requirements, or (iii) result
in any breach of or constitute a default (or an event that with notice or lapse
of time or both would become a default) under, or materially impair Sunshine's
rights or alter the rights or obligations of any third party under, or give to
others any rights of termination, amendment, acceleration or cancellation of, or
result in the creation of a lien or encumbrance on any of the properties or
assets of Sunshine pursuant to, any Contracts, except, with respect to clauses
(ii) or (iii), for any such conflicts, violations, breaches, defaults or other
occurrences that would not, individually and in the aggregate, have a Material
Adverse Effect on Sunshine.

 

                         (b) The execution and delivery of this Agreement by the
Shareholders does not, and the performance of their obligations hereunder will
not, require any consent, approval, authorization or permit of, or filing with
or notification to, any court, administrative agency, commission, governmental
or regulatory authority, self-regulatory organization, domestic or foreign (a
"Governmental Entity"), except (i) for applicable requirements, if any, of the
Act, the Securities Exchange Act of 1934, as amended (the "Exchange Act"), state
securities laws ("Blue Sky Laws"), and the rules and regulations thereunder, and
appropriate documents with the relevant authorities of other jurisdictions in
which Sunshine is qualified to do business, (ii) consents, approvals,

 

6

 



 

--------------------------------------------------------------------------------

authorizations, permits, filings and notices to be obtained or made prior to
Closing, and (iii) where the failure to obtain such consents, approvals,
authorizations or permits, or to make such filings or notifications, would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect on Sunshine or, after the Closing, MWBS, or prevent consummation
of the Transaction or otherwise prevent the parties hereto from performing their
obligations under this Agreement.

 

          2.9  Compliance. Sunshine has complied with, is not in violation of,
any Legal Requirements with respect to the conduct of its business, or the
ownership or operation of its business, except for failures to comply or
violations that, individually or in the aggregate, have not had and are not
reasonably likely to have a Material Adverse Effect on Sunshine. The businesses
and activities of Sunshine have not been and are not being conducted in
violation of any Legal Requirements. Sunshine is not in default or violation of
any term, condition or provision of any applicable Charter Documents or
Contracts. Neither Sunshine nor the Shareholders have received any notice of
non-compliance with any Legal Requirement (and the Shareholders have no
Knowledge of any such notice delivered to any other Person). The Shareholders
are not in violation of any term of any contract or covenant (either with
Sunshine or another entity) relating to employment, patents, proprietary
information disclosure, non-competition or non-solicitation.

 

 

2.10

Financial Statements of Sunshine.

 

(a)       Sunshine has delivered to MWBS copies of its unaudited balance sheets
and unaudited statements of income for the period from its inception ( August
17, 2009) through the date hereof. The Sunshine Financial Statements present
fairly the financial condition and results of operations of Sunshine at the
dates and for the periods covered by the Sunshine Financial Statements. Sunshine
represents and warrants that there has been no material adverse change in the
financial condition of Sunshine from that stated in Sunshine Financial
Statements.

(b)       The Sunshine Financial Statements and any notes related thereto comply
as to form in all material respects with applicable accounting requirements,
have been prepared in accordance with United States generally accepted
accounting principles (“GAAP”) applied on a consistent basis throughout the
periods involved (except as may be indicated in the notes thereto) and fairly
present in all material respects (subject, in the case of the unaudited interim
financial statements, to normal, recurring year-end adjustments none of which
are or will be material in amount, individually or in the aggregate) the
consolidated financial position of Sunshine as at the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended.

(c)       Sunshine does not have any direct or indirect liabilities that were
not fully and adequately reflected or reserved against on the balance sheet or
described in the notes to the audited financial statements of Sunshine. Sunshine
has no Knowledge of any circumstance, condition, event or arrangement that has
taken place at any time that may hereafter give rise to any liabilities.

          2.11              No Undisclosed Liabilities. Sunshine has no
liabilities (absolute, accrued, contingent or otherwise) of a nature required to
be disclosed on a balance sheet or in the related

 

7

 



 

--------------------------------------------------------------------------------

notes to the financial statements which are, individually or in the aggregate,
material to the business, results of operations or financial condition of
Sunshine.

 

          2.12              Litigation. There are no claims, suits, actions,
proceedings pending or, to Shareholder’s Knowledge, threatened against Sunshine,
before any court, governmental department, commission, agency, instrumentality
or authority, or any arbitrator that seeks to restrain or enjoin the
consummation of the transactions contemplated by this Agreement or which could
reasonably be expected, either singularly or in the aggregate with all such
claims, actions or proceedings, to have a Material Adverse Effect on Sunshine or
have a Material Adverse Effect on the ability of the parties hereto to
consummate the Transaction.

 

          2.13              Restrictions on Business Activities. There is no
agreement, commitment, judgment/, injunction, order or decree binding upon
Sunshine or to which Sunshine is a party which has or could reasonably be
expected to have the effect of prohibiting or materially impairing any business
practice of Sunshine, any acquisition of property by Sunshine or the conduct of
business by Sunshine as currently conducted other than such effects,
individually or in the aggregate, which have not had and could not reasonably be
expected to have a Material Adverse Effect on Sunshine.

 

          2.14              Title to Property. Other than as described in
Schedule 2.15 hereto, Sunshine owns no other properties.

 

          2.15             Taxes. Definition of Taxes. For the purposes of this
Agreement, "Tax" or "Taxes" refers to any and all federal, state, local and
foreign taxes, including, without limitation, gross receipts, income, profits,
sales, use, occupation, value added, ad valorem, transfer, franchise,
withholding, payroll, recapture, employment, excise and property taxes,
assessments, governmental charges and duties together with all interest,
penalties and additions imposed with respect to any such amounts and any
obligations under any agreements or arrangements with any other person with
respect to any such amounts and including any liability of a predecessor entity
for any such amounts. Sunshine has not been required to file any tax returns as
of the date hereof.

 

          2.16             Brokers; Third Party Expenses. The Shareholders have
not incurred, nor will they incur, directly or indirectly, any liability for
brokerage or finders' fees or agent's commissions or any similar charges in
connection with this Agreement or any transaction contemplated hereby.

 

          2.17              Intellectual Property. For the purposes of this
Agreement, the following terms have the following definitions:

 

                         "Intellectual Property" shall mean any or all of the
following and all worldwide common law and statutory rights in, arising out of,
or associated therewith: (i) patents and applications therefore and all
reissues, divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof ("Patents"); (ii) inventions (whether patentable
or not), invention disclosures, improvements, trade secrets, proprietary
information, know how, technology, technical data and customer lists, and all
documentation relating to any of the foregoing; (iii) copyrights, copyrights
registrations and applications therefore, and all other rights corresponding
thereto throughout the world; (iv) domain names, uniform resource locators
("URLs") and other names and locators associated with the Internet ("Domain
Names"); (v) industrial designs and any registrations

 

8

 



 

--------------------------------------------------------------------------------

and applications therefore; (vi) trade names, logos, common law trademarks and
service marks, trademark and service mark registrations and applications
therefore (collectively, "Trademarks"); (vii) all databases and data collections
and all rights therein; (viii) all moral and economic rights of authors and
inventors, however denominated, and (ix) any similar or equivalent rights to any
of the foregoing (as applicable).

 

                         "Company Intellectual Property" shall mean any
Intellectual Property that is owned by, or exclusively licensed to, Sunshine or
MWBS, as applicable.

 

                         "Registered Intellectual Property" means all
Intellectual Property that is the subject of an application, certificate,
filing, registration or other document issued, filed with, or recorded by any
private, state, government or other legal authority.

 

                         "Company Registered Intellectual Property" means all of
the Registered Intellectual Property owned by, or filed in the name of, Sunshine
or MWBS, as applicable.

 

                         "Company Products" means all current versions of
products or service offerings of Sunshine or MWBS, as applicable.

 

                         (a) No Company Intellectual Property or Company Product
is subject to any material proceeding or outstanding decree, order, judgment,
contract, license, agreement or stipulation restricting in any manner the use,
transfer or licensing thereof by Sunshine, or which may affect the validity, use
or enforceability of such Company Intellectual Property or Company Product,
which in any such case could reasonably be expected to have a Material Adverse
Effect on Sunshine.

 

                         (b) Sunshine owns and has good and exclusive title to,
each material item of Company Intellectual Property owned by it free and clear
of any Liens (excluding non-exclusive licenses and related restrictions granted
in the ordinary course); and Sunshine is the exclusive owner of all material
Trademarks used in connection with the operation or conduct of the business of
Sunshine, including the sale of any products or the provision of any services by
Sunshine.

 

                         (c) The operation of the business of Sunshine as such
business currently is conducted, including (i) the design, development,
manufacture, distribution, reproduction, marketing or sale of the products or
services of Sunshine (including Products), and (ii) Sunshine's use of any
product, device or process, to Sunshine's Knowledge and except as could not
reasonably be expected to have a Material Adverse Effect, has not and does not
and will not infringe or misappropriate the Intellectual Property of any third
party or constitute unfair competition or trade practices under the laws of any
jurisdiction.

 

 

2.18

Agreements, Contracts and Commitments.

 

                         (a) Schedule 2.19 hereto sets forth a complete and
accurate list of all Material Contracts (as hereinafter defined), specifying the
parties thereto. For purposes of this Agreement:

 

                         "Contracts" shall mean all contracts, agreements,
leases, mortgages, indentures, note, bond, liens, license, permit, franchise,
purchase orders, sales orders, arbitration awards,

 

9

 



 

--------------------------------------------------------------------------------

judgments, decrees, orders, documents, instruments, understandings and
commitments, or other instrument or obligation (including without limitation
outstanding offers or proposals) of any kind, whether written or oral, to which
Sunshine is a party or by or to which any of the properties or assets of
Sunshine may be bound, subject or affected (including without limitation notes
or other instruments payable to Sunshine).

 

                         "Material Contracts" shall mean (x) each Contract (I)
providing for payments (past, present or future) to Sunshine in excess of
$50,000 in the aggregate or (II) under which or in respect of which Sunshine
presently has any liability or obligation of any nature whatsoever (absolute,
contingent or otherwise) in excess of $50,000, (y) each Contract which otherwise
is or may be material to the businesses, operations, assets, condition
(financial or otherwise) or prospects of Sunshine and (z) without limitation of
subclause (x) or subclause (y), each of the following Contracts:

 

                                     (i) any mortgage, indenture, note,
installment obligation or other instrument, agreement or arrangement for or
relating to any borrowing of money by or from Sunshine, any Subsidiary, or any
officer, director or 5% or more stockholder ("Insider") of Sunshine;

 

                                     (ii) any guaranty, direct or indirect, by
Sunshine or any Insider of Sunshine of any obligation for borrowings, or
otherwise, excluding endorsements made for collection in the ordinary course of
business;

 

                                     (iii) any Contract made other than in the
ordinary course of business or (x) providing for the grant to any preferential
rights to purchase or lease any asset of Sunshine, or (y) providing for any
right (exclusive or non-exclusive) to sell or distribute, or otherwise relating
to the sale or distribution of, any product or service of Sunshine;

 

                                     (iv) any obligation to register any Shares
or other securities of Sunshine with the U.S. Securities and Exchange Commission
("SEC") or any state securities commission or agency;

 

                                     (v) any obligation to make payments,
contingent or otherwise, arising out of the prior acquisition of the business,
assets or stock of other Persons;

 

                                     (vi) any collective bargaining agreement
with any labor union;

 

                                     (vii) any lease or similar arrangement for
the use by Sunshine of Personal Property; and

 

                                     (viii) any Contract to which any Insider of
Sunshine is a party.

 

                         (b) Each Contract was entered into at arms' length and
in the ordinary course, is in full force and effect and is valid and binding
upon and enforceable against each of the parties thereto. True, correct and
complete copies of all Material Contracts (or written summaries in the case of
oral Material Contracts) and of all outstanding offers or proposals of Sunshine
have been heretofore delivered to MWBS.

 

10

 



 

--------------------------------------------------------------------------------

 

                         (c) Neither Sunshine nor any other party thereto is in
breach of or in default under, and no event has occurred which with notice or
lapse of time or both would become a breach of or default under, any Contract,
and no party to any Contract has given any notice of any claim of any such
breach, default or event, which, individually or in the aggregate, are
reasonably likely to have a Material Adverse Effect on Sunshine. Each Contract
to which Sunshine is a party or by which it is bound that has not expired by its
terms is in full force and effect, except where such failure to be in full force
and effect is not reasonably likely to have a Material Adverse Effect on
Sunshine.

 

          2.19          Interested Party Transactions. No employee, officer,
director or Shareholder of Sunshine or a Shareholder of his immediate family is
indebted to Sunshine, nor is Sunshine indebted (or committed to make loans or
extend or guarantee credit) to any of them, other than (i) for payment of salary
for services rendered, (ii) reimbursement for reasonable expenses incurred on
behalf of Sunshine, and (iii) for other employee benefits made generally
available to all employees. To each Shareholder’s Knowledge, none of such
individuals has any direct or indirect ownership interest in any Person with
whom Sunshine is affiliated or with whom Sunshine has a contractual
relationship, or any Person that competes with Sunshine, except that each
employee, Shareholder, officer and director of Sunshine and Shareholder of their
respective immediate families may own less than 5% of the outstanding stock in
publicly traded companies that may compete with Sunshine. To each Shareholder’s
Knowledge, no manager or Shareholder or any Shareholder of their immediate
families is, directly or indirectly, interested in any material contract with
Sunshine (other than such contracts as relate to any such individual ownership
of Shares or other securities of Sunshine).

 

             2.20        Representations and Warranties Complete. The
representations and warranties of the Shareholders included in this Agreement
and any list, statement, document or information set forth in, or attached to,
any Schedule provided pursuant to this Agreement or delivered hereunder, are
true and complete in all material respects and do not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements contained therein not
misleading, under the circumstance under which they were made.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES OF MWBS

 

          Except as set forth on the disclosure schedules, MWBS hereby
represents and warrants to Sunshine and the Shareholders as follows:

 

3.1      Organization and Qualification; MWBS is a corporation, duly
incorporated or organized, validly existing and in good standing under the laws
of its jurisdiction of incorporation or organization, has requisite power and
authority and governmental approvals to own, lease and operate its properties
and to carry on its business as currently conducted. MWBS is duly qualified or
licensed to do business and is in good standing in each jurisdiction in which
the ownership or leasing of its property or the conduct of its business requires
such qualification

 

11

 



 

--------------------------------------------------------------------------------

or licensing, except where the failure to be so qualified or licensed or in good
standing would not, individually or in the aggregate, have a Material Adverse
Effect on MWBS.

 

3.2      Authority to Execute and Perform Agreement. MWBS has the requisite
power and all authority required to enter into, execute and deliver this
Agreement and the Transaction Documents to which it is a party, to perform its
obligations hereunder and thereunder and to consummate the Transaction. The
execution, delivery and performance of this Agreement and the consummation of
the Transaction have been duly authorized by all necessary corporate action.

 

3.3      Binding Effect. This Agreement has been validly executed and delivered
by MWBS and, assuming the due execution and delivery hereof by Sunshine,
constitutes a valid and binding obligation of MWBS, enforceable against MWBS in
accordance with its terms, except to the extent such enforceability may be
limited by (i) bankruptcy, insolvency, reorganization, moratorium or other
similar laws of general applicability affecting or relating to enforcement of
creditors’ rights generally, and (ii) general equitable principles (regardless
of whether such enforceability is considered in equity or at law).

 

 

3.4

Capitalization.

                               (a)       As of the date hereof, the authorized
capital stock of MWBS consists of (i) Fifty Million (50,000,000)shares of common
stock, par value $0.001 per share, of which Nine Million Three Hundred
Eighty-Eight Thousand (9,388,000) shares of Common Stock are issued and
outstanding, all of which are validly issued, fully paid and non-assessable, and
all of which have been issued and granted in compliance with all applicable
securities laws and (in all material respects) other applicable Legal
Requirements and all requirements set forth in applicable Contracts; and (ii)
One Million (1,000,000)shares of Preferred Stock, par value $.10 per share, of
which none are issued and outstanding. MWBS has no other authorized, issued or
outstanding class of capital stock. Prior to Effectiveness of this Agreement an
aggregate of 8,500,000 shares of MWBS’s Common Stock will be surrendered back to
MWBS so that immediately prior to the Effective Date there will be 888,000
shares of MWBS Common Stock issued and outstanding.

 

(b)       Obligations. There are no obligations, contingent or otherwise, of
MWBS to repurchase, redeem or acquire shares of MWBS.

 

(c)       Options, Warrants, etc. Other than included in Schedule 3.4(c) hereto,
there are no existing options, rights, subscriptions, warrants, unsatisfied
preemptive rights, calls or commitments relating to (i) the authorized and
unissued capital stock of MWBS, or (ii) any securities or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire from MWBS any shares of capital stock of MWBS and no
such convertible or exchangeable securities or obligations are outstanding.

 

(d)       Registration. The outstanding shares of the capital stock of MWBS have
been issued in full compliance with the registration and prospectus delivery
requirements of the Securities Act or in compliance with applicable exemptions
therefrom, and the registration and qualification requirements of all applicable
securities laws of states of the United States.

 

12

 



 

--------------------------------------------------------------------------------

 

(e)       MWBS Shares. The MWBS Shares, when issued as provided in this
Agreement, will be duly authorized and validly issued, fully paid and
nonassessable, and will be free of any Liens or encumbrances and of restrictions
on transfer, other than restrictions on transfer under applicable state and
federal securities laws or the Transaction documents.

 

3.5      Board Approval. The Board of Directors of MWBS, by resolutions duly
adopted at a meeting duly called and held at which a quorum was present or by
the unanimous written consent in lieu of such a meeting, has approved this
Agreement and the Transaction in accordance with the requirements of the State
of Colorado.

 

            3.6      Reports. MWBS has previously filed all reports,
registration statements, definitive proxy statements and other documents and all
amendments thereto and supplements thereof required to be filed by it with the
U.S. Securities and Exchange Commission or with Pink Sheets.Com as required (the
“Reports”), and will comply in all material respects with the applicable
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the
rules and regulations promulgated thereunder. As of the respective dates of
filing in final or definitive form (or, if amended or superseded by a subsequent
filing, then on the date of such subsequent filing), none of the MWBS Reports
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances in which they were made, not misleading.

 

3.7      No Material Adverse Change. There has been no change in the business,
properties, assets, operations or condition (financial or otherwise) which has
resulted or reasonably could be expected to result in or which MWBS has reason
to believe could reasonably be expected to result in a Material Adverse Effect
on it, and MWBS has no Knowledge of any such change that is threatened, nor has
there been any damage, destruction or loss affecting the assets, properties,
business, operations or condition (financial or otherwise), whether or not
covered by insurance which has resulted or reasonably could be expected to
result in or which MWBS has reason to believe could reasonably be expected to
result in a Material Adverse Effect on MWBS.

 

3.8      Books and Records. The books and records, financial and otherwise, of
MWBS are in all material respects complete and correct and have been maintained
in accordance with sound business and bookkeeping practices so as to accurately
and fairly reflect, in reasonable detail, the transactions and dispositions of
the assets and liabilities of MWBS.

 

3.9      Litigation. There are no Legal Proceedings pending or, to the Knowledge
of MWBS, threatened against or involving MWBS, or any of its respective property
or assets. There are no outstanding orders, judgments, injunctions, awards or
decrees of any court, governmental or regulatory body or arbitration tribunal
against or involving MWBS.

 

3.10    Absence of Liabilities. Except as disclosed in Schedule 3.10 hereto, as
of April 30, 2009, the date of MWBS’s most recent balance sheet, MWBS has no
debts, liabilities or

 

13

 



 

--------------------------------------------------------------------------------

obligations of any kind, whether accrued, absolute, contingent or otherwise, and
whether due or to become due.

 

3.11    Title to Properties; Absence of Liens. MWBS has good and marketable
title to all of their respective assets and properties, whether real, personal
or fixed, free and clear of all Liens, except for Liens for Taxes not yet due
and payable or which MWBS is contesting in good faith and for which adequate
reserves have been established.

 

3.12    Compliance with Laws. MWBS is not in violation of, default under, or
conflict with, any applicable Order or any Applicable Law, except for any such
violations that would not, individually or in the aggregate, have a Material
Adverse Effect on MWBS.

 

3.13    Intellectual Property. Except as disclosed in Schedule 3.13 hereto, MWBS
does not own, license or otherwise has any rights in or to any Intellectual
Property.

 

3.14    Non-Contravention. The execution and delivery of this Agreement and the
Transaction documents by MWBS, the performance by MWBS of its obligations
hereunder and thereunder, and the consummation of the Transaction contemplated
hereby and thereby by such entities (A) do not and will not conflict with, or
result in a breach or violation of (i) any provision of the charter or bylaws of
any of MWBS, (ii) any applicable laws, (iii) any material agreement, contract,
lease, license or instrument to which MWBS is a party or by which MWBS or any of
each of its properties or assets are bound and (B) will not result in the
creation or imposition of any Lien upon any of the property or assets of MWBS
pursuant to any provision of any contract or Lien.

 

3.15    Consents and Approvals. Except for (i) those consents, approvals,
authorizations, filings or notices set forth on Schedule 3.15, (ii) applicable
requirements of the Securities Act or the Exchange Act, (iii) notices and
filings in connection with the Transaction, no consent, approval or
authorization of, filing with, or notice to, any Governmental Body is required
by MWBS in connection with the execution, delivery and performance by MWBS of
this Agreement, each and every agreement contemplated hereby, and the
consummation by MWBS of the Transaction.

 

3.16    Material Contracts. MWBS is not in default under any Material Contract,
nor to the Knowledge of MWBS, does any condition exist that, with notice or
lapse of time or both, would constitute a default thereunder. To the Knowledge
of MWBS, no other party to any such Material Contract of MWBS is in default
thereunder, nor does any condition exist that with notice or lapse of time or
both would constitute a default thereunder. No approval or consent of any person
is needed in order that the Material Contracts of MWBS shall continue in full
force and effect following the consummation of the transactions contemplated by
this Agreement.

 

 

3.17

Taxes.

 

(a)       Filing of Tax Returns. MWBS has timely filed, or have had timely filed
on their behalf, with the appropriate Taxing authorities all Tax Returns in
respect of Taxes required to be filed by them. The Tax Returns filed (including
any amendments thereof) are

 

14

 



 

--------------------------------------------------------------------------------

complete and accurate in all material respects. MWBS has not requested any
extension of time within which to file any Tax Return in respect of any Taxes,
which Tax Return has not since been filed in a timely manner. To the Knowledge
of MWBS, no claim has ever been made by any Taxing authority in a jurisdiction
where MWBS does not file Tax Returns, or has Tax Returns filed on their behalf,
that they are or may be subject to taxation by that jurisdiction, or liable for
Taxes owing to that jurisdiction.

 

(b)       Payment of Taxes. All Taxes owed by MWBS (whether or not shown as due
on any Tax Returns) have been paid in full or adequate reserves on their
respective books and/or records have been established. MWBS has withheld and
paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder, or other third party. MWBS has made all required estimated Tax
payments sufficient to avoid any underpayment penalties. The unpaid Taxes of
MWBS (A) do not, as of the Closing Date, exceed the reserve for Tax liability
(rather than any reserve for deferred Taxes established to reflect the timing
differences between book and Tax income) set forth on the face of MWBS’s most
recent balance sheets (rather than any notes thereto) and (B) do not exceed that
reserve as adjusted for the passage of time through the Closing Date in
accordance with the past custom and practice of MWBS in filing, or having filed
on their behalf, their Tax Returns. The charges, accruals and reserves on the
books of MWBS in respect of any liability for Taxes (x) based on or measured by
net income for any years not finally determined, (y) with respect to which the
applicable statute of limitations has not expired or (z) that has been
previously deferred, are adequate to satisfy any assessment for such Taxes for
any such years.

 

(c)       Audits, Investigations or Claims. There is no dispute or claim which
has not been resolved concerning any Tax liability of MWBS either (A) claimed or
raised by any Taxing authority in writing or (B) as to which any of the
directors and officers (and employees responsible for Tax matters) of MWBS has
Knowledge. There is no currently pending audit of any Tax Return of MWBS by any
Taxing authority, and MWBS has not ever been notified in writing that any Taxing
authority intends to audit any Tax Return of MWBS. MWBS has not executed any
outstanding waivers or consents regarding the application of the statute of
limitations with respect to any Taxes or Tax Returns.

 

(d)       Lien. There are no encumbrances for Taxes (other than for current
Taxes not yet due and payable) on any assets of MWBS.

 

(e)       Tax Elections. MWBS (i) has not agreed, or are required, to make any
adjustment under Section 481(a) of the Code by reason of a change in accounting
method or otherwise; (ii) have not made an election pursuant to Code Sections
338 or 336(e) or the regulations thereunder or any comparable provisions of any
foreign or state or local income tax law; (iii) is not subject to any
constructive elections under Code Section 338 or the regulations thereunder;
(iv) has not made any payments, are obligated to make any payments, or are a
party to any agreement that under certain circumstances could obligate it to
make any payments that will not be deductible under §280G and §162(m) of the
Code; and (v) has not made any of the foregoing elections or are required to
apply any of the foregoing rules under any comparable state or local income Tax
provision.

 

15

 



 

--------------------------------------------------------------------------------

(f)        Prior Affiliated Groups. MWBS (A) has never been a member of an
affiliated group of corporations within the meaning of Section 1504 of the Code
and (B) does not have any liability for the Taxes of any person under Treas.
Reg. §1502-6 (or any similar provision of state, local or foreign law), as a
transferee or successor, by contract or otherwise.

 

(g)       Tax Sharing Agreements. MWBS is not a party to any Tax allocation,
indemnity or sharing or similar agreement.

 

(h)       Section 355. MWBS has not distributed the stock of a “controlled
corporation” (within the meaning of that term as used in Section 355(a) of the
Code) in a transaction subject to Section 355 of the Code within the past two
years.

 

(i)        Partnerships. MWBS does not own an interest in a partnership for Tax
purposes.

 

3.18    Environmental Matters. (i) MWBS is in compliance in all material
respects with applicable Environmental Laws; (ii) MWBS has all Permits required
pursuant to Environmental Laws and are in compliance in all material respects
with the terms thereof; (iii) there are no past or present events, activities,
practices, incidents, actions or plans in connection with the operations of MWBS
which have given rise to or are reasonably likely to give rise to any liability
on the part of MWBS under any Environmental Law; (iv) MWBS has not generated,
used, transported, treated, stored, released or disposed of, or has suffered or
permitted anyone else to generate, use, transport, treat, store, release or
dispose of any Hazardous Substance in violation of any Environmental Laws; and
(v) there has not been any generation, use, transportation, treatment, storage,
release or disposal of any Hazardous Substance in connection with the conduct of
the business of MWBS or the use of any property or facility by MWBS, or to the
Knowledge of MWBS, any nearby or adjacent properties, in each case, which has
created or might reasonably be expected to create any material liability under
any Environmental Law or which would require reporting to or notification of any
Governmental Body.

 

3.19    Real Property. MWBS has not owned any real property or any interest in
any real property.

 

3.20    Broker’s Fees. No broker, finder, agent or similar intermediary has
acted on behalf of MWBS in connection with this Agreement or the Transaction,
and there are no brokerage commissions, finders’ fees or similar fees or
commissions payable in connection therewith based on any agreement, arrangement
or understanding with MWBS.

 

3.21    Labor Matters. MWBS is not now, and has not been in the last five years,
bound by or party to any collective bargaining agreement and, to the Knowledge
of MWBS, no application for certification of a collective bargaining agent is
pending. MWBS is in compliance with all Applicable Laws applicable to MWBS
affecting employment practices and terms and conditions of employment.

 

3.22    Full Disclosure. This Agreement (including the information contained in
the disclosure schedules) and the Reports, do not (i) with respect to MWBS,
contain any

 

16

 



 

--------------------------------------------------------------------------------

representation, warranty or information that is false or misleading with respect
to any material fact, or (ii) with respect to MWBS, omit to state any material
fact necessary in order to make the representations, warranties and information
contained herein (including the information contained in the disclosure
schedules) and the Reports, in the context in which made or provided, not false
or misleading.

 

3.23       Foreign Corrupt Practices Act. Neither MWBS nor any of its
Subsidiaries (nor any person representing MWBS or any of its Subsidiaries) has
at any time during the last five years (a) made any payment in violation of the
Foreign Corrupt Practices Act or similar laws of other countries where MWBS
engages in business, or (b) made any payment to any foreign, federal or state
governmental officer or official, or other person charged with similar public or
quasi-public duties, other than payments required or permitted by the laws of
the United States or any jurisdiction thereof.

 

3.24      Export Control Laws. MWBS has conducted its export transactions in
accordance in all material respects with applicable provisions of United States
export control laws and regulations, including but not limited to the Export
Administration Act and implementing Export Administration Regulations.

 

 

ARTICLE IV

 

CONDUCT PRIOR TO THE EFFECTIVE TIME

 

          4.1  Conduct of Business by Sunshine and MWBS. During the period from
the date of this Agreement and continuing until the earlier of the termination
of this Agreement pursuant to its terms or the Closing Date (as herein defined),
the Shareholders, on behalf of Sunshine, and MWBS shall, except to the extent
that the other party shall otherwise consent in writing, carry on its business
in the usual, regular and ordinary course consistent with past practices, in
substantially the same manner as heretofore conducted and in compliance with all
applicable laws and regulations (except where noncompliance would not have a
Material Adverse Effect), pay its debts and taxes when due subject to good faith
disputes over such debts or taxes, pay or perform other material obligations
when due, and use its commercially reasonable efforts consistent with past
practices and policies to (i) preserve substantially intact its present business
organization, (ii) keep available the services of its present managers, officers
and employees, and (iii) preserve its relationships with customers, suppliers,
distributors, licensors, licensees, and others with which it has significant
business dealings. In addition, except as permitted or required by the terms of
this Agreement, without the prior written consent of the other party, during the
period from the date of this Agreement and continuing until the earlier of the
termination of this Agreement pursuant to its terms or the Closing, Sunshine and
MWBS shall not do any of the following:

 

                         (a) Waive any stock repurchase rights, accelerate,
amend or (except as specifically provided for herein) change the period of
exercisability of options or restricted stock, or reprice options granted under
any employee, consultant, director or other stock plans or authorize cash
payments in exchange for any options granted under any of such plans;

 

17

 



 

--------------------------------------------------------------------------------

 

                         (b) Grant any severance or termination pay to any
officer or employee except pursuant to applicable law, written agreements
outstanding, or policies existing on the date hereof and as previously or
concurrently disclosed in writing or made available to the other party, or adopt
any new severance plan, or amend or modify or alter in any manner any severance
plan, agreement or arrangement existing on the date hereof;

 

                         (c) Transfer or license to any person or otherwise
extend, amend or modify any material rights to any Intellectual Property of
Sunshine or MWBS, or enter into grants to transfer or license to any person
future patent rights, other than in the ordinary course of business consistent
with past practices provided that in no event shall Sunshine or MWBS license on
an exclusive basis or sell any Intellectual Property of Sunshine or MWBS, as
applicable;

 

                         (d) Declare, set aside or pay any dividends on or make
any other distributions (whether in cash, stock, equity securities or property)
in respect of any capital stock or split, combine or reclassify any capital
stock or issue or authorize the issuance of any other securities in respect of,
in lieu of or in substitution for any capital stock;

 

                         (e) Purchase, redeem or otherwise acquire, directly or
indirectly, any shares of capital stock or shareholder interest of Sunshine and
MWBS, as applicable;

 

                         (f) Issue, deliver, sell, authorize, pledge or
otherwise encumber, or agree to any of the foregoing with respect to, any shares
of capital stock, or any securities convertible into or exchangeable for shares
of capital stock, or subscriptions, rights, warrants or options to acquire any
shares of capital stock or any securities convertible into or exchangeable for
shares of capital stock or Shares, or enter into other agreements or commitments
of any character obligating it to issue any such shares of capital stock, shares
or convertible or exchangeable securities;

 

                         (g) Except as provided herein or as disclosed to the
other party, amend its Charter Documents;

 

                         (h) Acquire or agree to acquire by merging or
consolidating with, or by purchasing any equity interest in or a portion of the
assets of, or by any other manner, any business or any corporation, partnership,
association or other business organization or division thereof, or otherwise
acquire or agree to acquire any assets which are material, individually or in
the aggregate, to the business of MWBS or Sunshine, as applicable, or enter into
any joint ventures, strategic partnerships or alliances or other arrangements
that provide for exclusivity of territory or otherwise restrict such party's
ability to compete or to offer or sell any products or services;

 

                         (i) Sell, lease, license, encumber or otherwise dispose
of any properties or assets, except sales of inventory in the ordinary course of
business consistent with past practice and, except for the sale, lease or
disposition (other than through licensing) of property or assets which are not
material, individually or in the aggregate, to the business of such party;

 

                         (j) Incur any indebtedness for borrowed money in excess
of $1,000 in the aggregate or guarantee any such indebtedness of another person,
issue or sell any debt securities or

 

18

 



 

--------------------------------------------------------------------------------

options, warrants, calls or other rights to acquire any debt securities of MWBS
or Sunshine, as applicable, enter into any "keep well" or other agreement to
maintain any financial statement condition or enter into any arrangement having
the economic effect of any of the foregoing;

 

                         (k) Adopt or amend any employee benefit plan, policy or
arrangement, any employee stock purchase or employee stock option plan, or enter
into any employment contract or collective bargaining agreement (other than
offer letters and letter agreements entered into in the ordinary course of
business consistent with past practice with employees who are terminable "at
will"), pay any special bonus or special remuneration to any manager, director
or employee, or increase the salaries or wage rates or fringe benefits
(including rights to severance or indemnification) of its managers, directors,
officers, employees or consultants, except in the ordinary course of business
consistent with past practices;

 

                         (l) (i) pay, discharge, settle or satisfy any claims,
liabilities or obligations (absolute, accrued, asserted or unasserted,
contingent or otherwise), or litigation (whether or not commenced prior to the
date of this Agreement) other than the payment, discharge, settlement or
satisfaction, in the ordinary course of business consistent with past practices
or in accordance with their terms, or liabilities recognized or disclosed in the
most recent financial statements (or the notes thereto) of SUNSHINE or of MWBS,
as applicable, or incurred since the date of such financial statements, or (ii)
waive the benefits of, agree to modify in any manner, terminate, release any
person from or knowingly fail to enforce any confidentiality or similar
agreement to which Sunshine is a party or of which Sunshine is a beneficiary or
to which MWBS is a party or of which MWBS is a beneficiary, as applicable;

 

                         (m) Except in the ordinary course of business
consistent with past practices, modify, amend or terminate any Contract of
Sunshine or MWBS, as applicable, or other material contract or material
agreement to which Sunshine or MWBS is a party or waive, delay the exercise of,
release or assign any material rights or claims thereunder;

 

                         (n) Except as required by U.S. GAAP, revalue any of its
assets or make any change in accounting methods, principles or practices;

 

                         (o) Incur or enter into any agreement, contract or
commitment requiring such party to pay in excess of $1,000 in any 12 month
period;

 

                         (p) Settle any litigation;

 

                         (q) Make or rescind any Tax elections that,
individually or in the aggregate, could be reasonably likely to adversely affect
in any material respect the Tax liability or Tax attributes of such party,
settle or compromise any material income tax liability or, except as required by
applicable law, materially change any method of accounting for Tax purposes or
prepare or file any Return in a manner inconsistent with past practice;

 

                         (r) Form, establish or acquire any Subsidiary;

 

 

19

 



 

--------------------------------------------------------------------------------

                         (s) Permit any Person to exercise any of its
discretionary rights under any Plan to provide for the automatic acceleration of
any outstanding options, the termination of any outstanding repurchase rights or
the termination of any cancellation rights issued pursuant to such plans; or

 

                         (t) Agree in writing or otherwise agree, commit or
resolve to take any of the actions described in Section 4.1 (a) through (s)
above.

 

ARTICLE V

 

ADDITIONAL AGREEMENTS

 

          5.1. Compliance with Laws. The Shareholders, Sunshine and MWBS shall
cooperate with each other and use their respective reasonable best efforts to
take or cause to be taken all actions, and do or cause to be done all things,
necessary, proper or advisable on their part under this Agreement and applicable
laws to consummate the Transaction and the other transactions contemplated
hereby as soon as practicable, including preparing and filing as soon as
practicable of all documentation to effect all necessary notices, reports and
other filings and to obtain as soon as practicable all consents, registrations,
approvals, permits and authorizations necessary or advisable to be obtained from
any third party and/or any Governmental Entity in order to consummate the
Transaction or any of the other transactions contemplated hereby. Subject to
applicable laws relating to the exchange of information and the preservation of
any applicable attorney-client privilege, work-product doctrine, self-audit
privilege or other similar privilege, each of the Shareholders and MWBS shall
have the right to review and comment on in advance, and to the extent
practicable each will consult the other on, all the information relating to such
party, and any Subsidiaries, that appear in any filing made with, or written
materials submitted to, any third party and/or any Governmental Entity in
connection with the Transaction and the other transactions contemplated hereby.
In exercising the foregoing right, each of the parties hereto shall act
reasonably and as promptly as practicable.

 

          5.2  Required Information. The Shareholders, on behalf of Sunshine,
and MWBS each shall, upon request by the other, furnish the other with all
information concerning themselves, their respective Subsidiaries, managers,
directors, officers and Shareholders and such other matters as may be reasonably
necessary or advisable in connection with the Transaction, or any other
statement, filing, notice or application made by or on behalf of Sunshine and
MWBS to any third party and/or any Governmental Entity in connection with the
Transaction and the other transactions contemplated hereby. Each party warrants
and represents to the other party that all such information shall be true and
correct in all material respects and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.

 

 

5.3

Confidentiality; Access to Information.

 

 

20

 



 

--------------------------------------------------------------------------------

                                 (a) Confidentiality. Any confidentiality
agreement previously executed by the parties shall be superseded in its entirety
by the provisions of this Agreement. Each party agrees to maintain in confidence
any non-public information received from the other party, and to use such
non-public information only for purposes of consummating the transactions
contemplated by this Agreement. Such confidentiality obligations will not apply
to (i) information which was known to the one party or their respective agents
prior to receipt from the other party; (ii) information which is or becomes
generally known; (iii) information acquired by a party or their respective
agents from a third party who was not bound to an obligation of confidentiality;
and (iv) disclosure required by law. In the event this Agreement is terminated
as provided in Article VIII hereof, each party will return or cause to be
returned to the other all documents and other material obtained from the other
in connection with the Transaction contemplated hereby.

 

 

(b)

Access to Information.

 

                                     (i) The Shareholders, on behalf of
Sunshine, will afford MWBS and its financial advisors, accountants, counsel and
other representatives reasonable access during normal business hours, upon
reasonable notice, to the properties, books, records and personnel of Sunshine
during the period prior to the Closing to obtain all information concerning the
business, including the status of product development efforts, properties,
results of operations and personnel of Sunshine, as MWBS may reasonably request.
No information or knowledge obtained by MWBS in any investigation pursuant to
this Section 5.3 will affect or be deemed to modify any representation or
warranty contained herein or the conditions to the obligations of the parties to
consummate the Transaction.

 

                                     (ii) MWBS will afford the Shareholders and
their financial advisors, underwriters, accountants, counsel and other
representatives reasonable access during normal business hours, upon reasonable
notice, to the properties, books, records and personnel of MWBS during the
period prior to the Closing to obtain all information concerning the business,
including the status of product development efforts, properties, results of
operations and personnel of MWBS, as the Shareholders may reasonably request. No
information or knowledge obtained by the Shareholders in any investigation
pursuant to this Section 5.3 will affect or be deemed to modify any
representation or warranty contained herein or the conditions to the obligations
of the parties to consummate the Transaction.

 

             5.4              Public Disclosure. Except to the extent previously
disclosed or to the extent the parties believe that they are required by
applicable law or regulation to make disclosure, prior to Closing, no party
shall issue any statement or communication to the public regarding the
Transaction without the consent of the other party, which consent shall not be
unreasonably withheld. To the extent a party hereto believes it is required by
law or regulation to make disclosure regarding the Transaction, it shall, if
possible, immediately notify the other party prior to such disclosure.

 

 

5.5

Reasonable Efforts; Notification.

 

                         (a) Upon the terms and subject to the conditions set
forth in this Agreement, each of the parties agrees to use its commercially
reasonable efforts to take, or cause to be taken, all actions, and to do, or
cause to be done, and to assist and cooperate with the other parties in doing,
all

 

21

 



 

--------------------------------------------------------------------------------

things necessary, proper or advisable to consummate and make effective, in the
most expeditious manner practicable, the Transaction and the other transactions
contemplated by this Agreement, including using commercially reasonable efforts
to accomplish the following: (i) the taking of all reasonable acts necessary to
cause the conditions precedent set forth in Article VI to be satisfied, (ii) the
obtaining of all necessary actions or non-actions, waivers, consents, approvals,
orders and authorizations from Governmental Entities and the making of all
necessary registrations, declarations and filings (including registrations,
declarations and filings with Governmental Entities, if any) and the taking of
all reasonable steps as may be necessary to avoid any suit, claim, action,
investigation or proceeding by any Governmental Entity, (iii) the obtaining of
all consents, approvals or waivers from third parties required as a result of
the transactions contemplated in this Agreement, (iv) the defending of any
suits, claims, actions, investigations or proceedings, whether judicial or
administrative, challenging this Agreement or the consummation of the
transactions contemplated hereby, including seeking to have any stay or
temporary restraining order entered by any court or other Governmental Entity
vacated or reversed, and (v) the execution or delivery of any additional
instruments reasonably necessary to consummate the transactions contemplated by,
and to fully carry out the purposes of, this Agreement. In connection with and
without limiting the foregoing, if any takeover statute or similar statute or
regulation is or becomes applicable to the Transaction, this Agreement or any of
the transactions contemplated by this Agreement, the parties hereto shall use
commercially reasonable efforts to enable the Transaction and the other
transactions contemplated by this Agreement to be consummated as promptly as
practicable on the terms contemplated by this Agreement. Notwithstanding
anything herein to the contrary, nothing in this Agreement shall be deemed to
require either of the parties hereto to agree to any divestiture by itself or
any of its affiliates of shares of capital stock, Shareholder interest or of any
business, assets or property, or the imposition of any material limitation on
the ability of any of them to conduct their business or to own or exercise
control of such assets, properties and stock.

 

                         (b) The Shareholders shall give prompt notice to MWBS
upon becoming aware that any representation or warranty made by them contained
in this Agreement has become untrue or inaccurate, or of any failure of the
Shareholders to comply with or satisfy in any material respect any covenant,
condition or agreement to be complied with or satisfied by it under this
Agreement, in each case, such that the conditions set forth in Article VI would
not be satisfied; provided, however, that no such notification shall affect the
representations, warranties, covenants or agreements of the parties or the
conditions to the obligations of the parties under this Agreement.

 

                         (c) MWBS shall give prompt notice to the Shareholders
upon becoming aware that any representation or warranty made by it contained in
this Agreement has become untrue or inaccurate, or of any failure of MWBS to
comply with or satisfy in any material respect any covenant, condition or
agreement to be complied with or satisfied by it under this Agreement, in each
case, such that the conditions set forth in Article VI would not be satisfied;
provided, however, that no such notification shall affect the representations,
warranties, covenants or agreements of the parties or the conditions to the
obligations of the parties under this Agreement.

 

             5.6   Business Records. At Closing, the Shareholders shall cause to
be delivered to MWBS all records and documents relating to Sunshine including,
without limitation, books, records, government filings, Returns, Charter
Documents, Corporate Records, Stock Records, consent decrees, orders, and
correspondence, director and stockholder minutes and resolutions, stock

 

22

 



 

--------------------------------------------------------------------------------

ownership records, financial information and records, electronic files
containing any financial information and records, and other documents used in or
associated with Sunshine ("Business Records").

 

                5.7   Directors and Officers. At Closing, the current board of
directors of MWBS shall deliver duly adopted resolutions to: (a) set the size of
MWBS’s board of directors to three (3) members effective as of the Effective
Time; and (b) elect the following persons to MWBS’s board of directors effective
as of the Effective Time:, Dr Steve N. Slilaty (Chairman), Michele Di Turi and
Camille Sebaaly; (c) accept the resignations of the current officer and director
of MWBS effective as of the Effective Time and appoint the following persons to
the positions indicated: Dr. Steve N. Slilaty, President and Chief Executive
Officer; Michele Di Turi, Chief Operating Officer, and Camille Sebaaly, Chief
Financial Officer and Secretary. At the Effective Time Closing, MWBS shall cause
its current officer and director to deliver their resignations, as appropriate,
as officers and directors of MWBS, to be effective upon the Effective Time.
5.8      Name Change. Simultaneous with the Closing, MWBS shall take all action
necessary to amend its Articles of Incorporation in order to effectuate a change
in the name of MWBS to “SUNSHINE BIOPHARMA HOLDINGS, INC.” or such similar name
as may be approved by the Colorado Secretary of State.

 

ARTICLE VI

 

CONDITIONS TO THE TRANSACTION

 

          6.1  Conditions to Obligations of Each Party to Effect the
Transaction. The respective obligations of each party to this Agreement to
effect the Transaction shall be subject to the satisfaction at or prior to the
Closing Date of the following conditions:

 

                         (a) No Order. No Governmental Entity shall have
enacted, issued, promulgated, enforced or entered any statute, rule, regulation,
executive order, decree, injunction or other order (whether temporary,
preliminary or permanent) which is in effect and which has the effect of making
the Transaction illegal or otherwise prohibiting consummation of the
Transaction, substantially on the terms contemplated by this Agreement. All
waiting periods, if any, in any jurisdiction in which Sunshine or MWBS has
material operations relating to the transactions contemplated hereby will have
expired or terminated early.

 

          6.2  Additional Conditions to Obligations of Shareholders. The
obligations of the Shareholders to consummate and effect the Transaction shall
be subject to the satisfaction at or prior to the Closing Date of each of the
following conditions, any of which may be waived, in writing, exclusively by the
Shareholders:

 

                         (a) Representations and Warranties. Each representation
and warranty of MWBS contained in this Agreement (i) shall have been true and
correct as of the date of this Agreement and (ii) shall be true and correct on
and as of the Closing Date with the same force and effect as if made on the
Closing Date.

 

23

 



 

--------------------------------------------------------------------------------

                            (b) Agreements and Covenants.  MWBS shall have
performed or complied in all material respects with all agreements and covenants
required by this Agreement to be performed or complied with by them on or prior
to the Closing Date, except to the extent that any failure to perform or comply
other than a willful faillure to perform or comply or failure to perform or
comply with an agreement or covenant reasonably within the control of MWBS) does
not, or will not, constitute a Material Adverse Effect with respect to MWBS
taken as a whole.

 

                         (c) Consents. MWBS shall have obtained all consents,
waivers and approvals required in connection with the consummation of the
transactions contemplated hereby, other than consents, waivers and approvals the
absence of which, either alone or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect on MWBS taken as a whole.

 

                         (d) Material Adverse Effect. No Material Adverse Effect
with respect to MWBS shall have occurred since the date of this Agreement.

 

                         (e) Amendment to Sunshine Articles of Incorporation.
Immediately following the Closing Date but prior to the Effective Time, Sunshine
and the Shareholders shall take all action necessary to amend the Sunshine
Articles of Incorporation to change the name of Sunshine to “Sunshine Etopo,
Inc.”

 

                         (f) Other Deliveries. At Closing, or as soon thereafter
as practical, MWBS shall have delivered to the Shareholders: (i) certificates
representing the MWBS Shares of Common Stock to Shareholders in accordance with
Section 1.5, (ii) copies of resolutions and actions taken by MWBS's Board of
Directors in connection with the approval of this Agreement and the transactions
contemplated hereunder, and (iii) such other documents or certificates as shall
reasonably be required by the Shareholders and their counsel in order to
consummate the transactions contemplated hereunder.

 

          6.3  Additional Conditions to the Obligations of MWBS. The obligations
of MWBS to consummate and effect the Transaction shall be subject to the
satisfaction at or prior to the Closing Date of each of the following
conditions, any of which may be waived, in writing, exclusively by MWBS:

 

                         (a) Representations and Warranties. Each representation
and warranty of the Shareholders contained in this Agreement (i) shall have been
true and correct as of the date of this Agreement and (ii) shall be true and
correct on and as of the Closing Date with the same force and effect as if made
on and as of the Closing.

 

                         (b) Agreements and Covenants. The Shareholders shall
have performed or complied in all material respects with all agreements and
covenants required by this Agreement to be performed or complied with by them at
or prior to the Closing Date except to the extent that any failure to perform or
comply (other than a willful failure to perform or comply or failure to perform
or comply with an agreement or covenant reasonably within the control of
Shareholders) does not, or will not, constitute a Material Adverse Effect on
Sunshine.

 

24

 



 

--------------------------------------------------------------------------------

                         (c) Consents. Sunshine shall have obtained all
consents, waivers and approvals required in connection with the consummation of
the transactions contemplated hereby, other than consents, waivers and approvals
the absence of which, either alone or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect on Sunshine.

 

                         (d) Material Adverse Effect. No Material Adverse Effect
with respect to Sunshine shall have occurred since the date of this Agreement.

 

                         (e) Other Deliveries. At Closing, the Shareholders
shall have delivered to MWBS: (i) certificates representing the Shares owned by
Shareholders, together with stock powers or other assignments or documents to
effectuate transfer of the Shares in accordance with Section 1.4; and (ii) such
other documents or certificates as shall reasonably be required by MWBS and its
counsel in order to consummate the transactions contemplated hereunder.

 

                         (f) Filing of Form 10-K. Prior to the Effective Time,
MWBS shall file its Form 10-K for its fiscal year ended August 31, 2009 with the
US Securities and Exchange Commission.

 

             6.4   Additional Conditions to the Obligations of Sunshine and
Shareholders. The obligations of Sunshine and Shareholders to consummate and
effect the Transaction shall be subject to the satisfaction at or prior to the
Closing Date of each of the following conditions, any of which may be waived, in
writing, exclusively by Sunshine and Shareholders:

 

                         (a) Representations and Warranties. Each representation
and warranty of MWBS contained in this Agreement (i) shall have been true and
correct as of the date of this Agreement and (ii) shall be true and correct on
and as of the Closing Date with the same force and effect as if made on and as
of the Closing.

 

                         (b) Agreements and Covenants. MWBS shall have performed
or complied in all material respects with all agreements and covenants required
by this Agreement to be performed or complied with by them at or prior to the
Closing Date except to the extent that any failure to perform or comply (other
than a willful failure to perform or comply or failure to perform or comply with
an agreement or covenant reasonably within the control of MWBS) does not, or
will not, constitute a Material Adverse Effect on MWBS.

 

                         (c) Consents. MWBS shall have obtained all consents,
waivers and approvals required in connection with the consummation of the
transactions contemplated hereby, other than consents, waivers and approvals the
absence of which, either alone or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect on MWBS.

 

                         (d) Material Adverse Effect. No Material Adverse Effect
with respect to MWBS shall have occurred since the date of this Agreement.

 

                         (e) Other Deliveries. At Closing, MWBS shall have
delivered to Sunshine and the Shareholders: (i) the stock certificates for the
MWBS Shares (ii) such other documents or certificates as shall reasonably be
required by Sunshine and its counsel in order to consummate the transactions
contemplated hereunder.

 

25

 



 

--------------------------------------------------------------------------------

 

          6.5  Shareholders’ Indemnification Obligation with Respect to
Representations. The Shareholders hereby indemnify and hold harmless, and agree
toindemnify and hold harmless (from and after the Closing) MWBSand its
respective directors, officers, shareholders, employees and agents
(collectively, the "MWBS Indemnified Parties") against (i)any and all
liabilities, obligations, losses, damages, claims, actions, Liensand
deficiencies which exist, or which may be imposed on, incurred by orasserted
against any one or more of the MWBS Indemnified Parties basedupon, resulting
from or arising out of, or as to which there was, any breach orinaccuracy of any
representation or warranty contained in Article II of thisAgreement by the
Shareholders, or any statement, agreement or covenant made by the Shareholders
inor pursuant to this Agreement, any Exhibit or Schedule hereto or thereto, or
anycertificate or document delivered by such Shareholders at theClosing, and
(ii) any cost or expense (includingreasonable attorneys' fees and court costs)
incurred by the MWBS IndemnifiedParties or any of them in connection with the
foregoing (including, withoutlimitation, any cost or expense incurred by the
MWBS Indemnified Parties inenforcing their rights pursuant to this Section 6.5)
(collectively, the"Damages" for purposes of this Section 6.5).

 

                         A MWBS Indemnified Party may apply all demands or
claims for indemnification under this Article against any payment to be made by
or on behalf of such MWBS Indemnified Party or any of its Affiliates to or for
the account of the Shareholders by means of set-off, reduction or otherwise. No
MWBS Indemnified Party shall be required to make any claim or demand against any
other Person prior to the making of any claim or demand for indemnification or
at any other time. The rights of the MWBS Indemnified Parties under this Section
6.5 are in addition to such other rights and remedies which they may have under
this Agreement or otherwise. The amount of any and all Damages suffered by MWBS
Indemnified Parties under this Section 6.5 shall be recovered, and all claims of
MWBS Indemnified Parties pursuant to this Section 6.5 shall be brought by MWBS
on behalf of such MWBS Indemnified Parties.

 

                         Notwithstanding any other provision of this Agreement,
except for any Misrepresentation Claim (as defined in this Section 6.5) with
respect to which any Shareholder has Knowledge (as defined in this Section 6.5),
no demand or claim for indemnification under this Section 6.5 may be made after
the date six (6) months following the Closing Date. No demand or claim for
indemnification under this Section 6.5 for any Misrepresentation Claim may be
made after the first anniversary of the Closing Date if any Shareholder had
Knowledge (as hereinafter defined) with respect to such Misrepresentation Claim.

 

                         For purposes of this Agreement, (1) the term
"Misrepresentation Claim" means a claim or demand for indemnification based
upon, resulting from or arising out of any material breach or inaccuracy of a
warranty or representation and such material breach or inaccuracy was the direct
and primary cause of the Damages for which indemnification is sought; and (2)
the term "Knowledge" means in respect of any Misrepresentation Claim, as of the
Closing Date or at any time prior thereto, (a) actual knowledge of the material
breach or inaccuracy upon which such Misrepresentation Claim is based or (b)
actual knowledge of facts which would cause a reasonable person, having
knowledge and a full understanding of the terms of this Agreement, to be aware
of or recognize the material breach or inaccuracy upon which the
Misrepresentation Claim is based.

 

26

 



 

--------------------------------------------------------------------------------

             6.6            Indemnification Obligation with Respect to MWBS
Representations. MWBS hereby indemnifies and hold harmless, and agree to
indemnify and hold harmless, the Shareholders, and their respective heirs,
representatives and agents (collectively, the “Shareholder Indemnified Parties”)
from and after the Closing, against (i) any and all liabilities, obligations,
losses, damages, claims, actions, Liens and deficiencies which exist, or which
may be imposed on, incurred by or asserted against any one or more of the
Shareholder Indemnified Parties, based upon, resulting from or arising out of,
or as to which there was, any breach or inaccuracy of any representation or
warranty by MWBS contained in this Agreement, or any agreement or covenant made
by MWBS in or pursuant to this Agreement, or in any Exhibit or Schedule hereto
or thereto, or any certificate or document delivered by MWBS at the Closing
hereof, whether caused by the actions or inactions MWBS following Closing), and
(ii) any cost or expense (including reasonable attorneys' fees and court costs)
incurred by the Shareholder Indemnified Parties in connection with the foregoing
(including, without limitation, any cost or expense incurred by the Shareholder
Indemnified Parties in enforcing his rights pursuant to this Section 6.6)
(collectively, the "Damages").

 

                         The Shareholder Indemnified Parties shall not be
required to make any claim or demand against any other Person prior to the
making of any claim or demand for indemnification or at any other time. The
rights of the Shareholder Indemnified Parties under this Section 6.6 are in
addition to such other rights and remedies which they may have under this
Agreement or otherwise.

 

                         Notwithstanding any other provision of this Agreement,
except for any Misrepresentation Claim with respect to which MWBS had Knowledge,
no demand or claim for indemnification under this Section 6.6 may be made after
six (6) months following the Closing Date. No demand or claim for
indemnification under this Section 6.6 for any Misrepresentation Claim may be
made after the first anniversary of the Closing Date if MWBS had Knowledge with
respect to such Misrepresentation Claim.

 

 

6.7

Procedure for Indemnification Claims.

 

                         (a) The MWBS Indemnified Parties and the Shareholder
Indemnified Parties are referred to collectively herein as "Indemnified
Parties", and the Persons from whom indemnification is sought pursuant to this
Article VI are referred to herein as "Indemnifying Parties."

 

                         (b) If at any time an Indemnified Party determines to
assert a right to indemnification hereunder, the Indemnified Party shall give to
the Indemnifying Party written notice describing the matter for which
indemnification is sought in reasonable detail. In the event that a demand or
claim for indemnification is made hereunder with respect to a matter the amount
or extent of which is not yet known or certain, the notice of demand for
indemnification shall so state, and, where practicable, shall include an
estimate of the amount of the matter. The failure of an Indemnified Party to
give notice of any matter to the Indemnifying Party shall not relieve the
Indemnifying Party of any liability that the Indemnifying Party may have to any
Indemnified Party.

 

                         (c) Within 15 days after receipt of the notice referred
to in clause (b) above, the Indemnifying Party from whom indemnification is
sought shall (i) if true, acknowledge in writing his responsibility for all or
part of such matter, and shall pay or otherwise satisfy the portion of such
matter as to which responsibility is acknowledged or take such other action as
is reasonably

 

27

 



 

--------------------------------------------------------------------------------

satisfactory to the Indemnified Party to resolve any such matter that involves
anyone not a party hereto, or (ii) give written notice to the Indemnified Party
of his intention to dispute or contest all or part of such responsibility. Upon
delivery of such notice of intention to contest, the parties shall negotiate in
good faith to resolve as promptly as possible any dispute as to responsibility
for, or the amount of, any such matter. Failure to respond to a notice claiming
indemnification shall be deemed a denial of responsibility therefore.

 

                         (d) In the event that the Indemnified Party is required
to expend any amount in enforcing his, her or its rights of indemnification
hereunder, the Indemnifying Parties will, jointly and severally, promptly upon
request, pay such amounts to the Indemnified Party if indemnification is
required to be made hereunder.

 

                         (e) Each Indemnifying Party shall have the right to
employ separate counsel in any action or claim which is brought against any
Indemnified Party in respect of which indemnity may be sought from it, and to
participate in the defense of such action or claim, if such Indemnifying Party
confirms in writing its responsibility for such action or claim; provided,
however, that (i) the Indemnified Party or Parties shall retain control of such
action or claim and (ii) the fees and expenses of such separate counsel shall be
at the expense of the Indemnifying Party.

 

ARTICLE VII

 

TERMINATION, AMENDMENT AND WAIVER

 

 

7.1

Termination. This Agreement may be terminated at any time prior to the Closing:

 

 

(a)

by mutual written agreement of MWBS and the Shareholders;

 

                                 (b)           by either MWBS or the
Shareholders if the Transaction shall not have been consummated by November 30,
2009 (“Closing Deadline”) for any reason; provided, however, that the right to
terminate this Agreement under this Section 7.1(b) shall not be available to any
party whose action or failure to act has been a principal cause of or resulted
in the failure of the Transaction to occur on or before such date and such
action or failure to act constitutes a breach of this Agreement, and, provided
further, the Closing Deadline shall be further extended by any cure period in
effect under Section 7.1(d) or (e) below;

 

                                (c)           by either MWBS or the Shareholders
if a Governmental Entity shall have issued an order, decree or ruling or taken
any other action, in any case having the effect of permanently restraining,
enjoining or otherwise prohibiting the Transaction, which order, decree, ruling
or other action is final and nonappealable;

 

                               (d)            by the Shareholders, upon a
material breach of any representation, warranty, covenant or agreement on the
part of MWBS set forth in this Agreement, or if any representation or warranty
of MWBS shall have become materially untrue, in either case such that the
conditions set forth in Section 6.2(a) or Section 6.2(b) would not be satisfied
as of the time of such breach or as of the time such representation or warranty
shall have become untrue, provided, that if such inaccuracy

 

28

 



 

--------------------------------------------------------------------------------

in MWBS's representations and warranties or breach by MWBS is curable by MWBS
prior to the Closing Date, then the Shareholders may not terminate this
Agreement under this Section 7.1(d) for thirty (30) days after delivery of
written notice from Shareholders to MWBS of such breach, provided MWBS continues
to exercise commercially reasonable efforts to cure such breach (it being
understood that Shareholders may not terminate this Agreement pursuant to this
Section 7.1(d) if they shall have also materially breached this Agreement or if
such breach by MWBS is cured during such thirty (30)-day period); or

 

                             (e)             by MWBS, upon a material breach of
any representation, warranty, covenant or agreement on the part of the
Shareholders set forth in this Agreement, or if any representation or warranty
of the Shareholders shall have become materially untrue, in either case such
that the conditions set forth in Section 6.3(a) or Section 6.3(b) would not be
satisfied as of the time of such breach or as of the time such representation or
warranty shall have become untrue, provided, that if such inaccuracy in the
Shareholders' representations and warranties or breach by the Shareholders is
curable by the Shareholders prior to the Closing Date, then MWBS may not
terminate this Agreement under this Section 7.1(e) for thirty (30) days after
delivery of written notice from MWBS to the Shareholders of such breach,
provided the Shareholders continue to exercise commercially reasonable efforts
to cure such breach (it being understood that MWBS may not terminate this
Agreement pursuant to this Section 7.1(e) if it shall have materially breached
this Agreement or if such breach by the Shareholders is cured during such thirty
(30)-day period).

 

          7.2    Notice of Termination; Effect of Termination. Any termination
of this Agreement under Section 7.1 above will be effective immediately upon
(or, if the termination is pursuant to Section 7.1(d) or Section 7.1(e) and the
proviso therein is applicable, thirty (30) days after the party in breach fails
to cure the breach) the delivery of written notice of the terminating party to
the other parties hereto. In the event of the termination of this Agreement as
provided in Section 7.1, this Agreement shall be of no further force or effect
and the Transaction shall be abandoned, except (i) as set forth in this Section
7.2, Section 7.3, Section 5.3(a) (Confidentiality) and Article VIII (General
Provisions), each of which shall survive the termination of this Agreement, and
(ii) nothing herein shall relieve any party from liability for any intentional
or willful breach of this Agreement.

 

          7.3  Fees and Expenses. All fees and expenses incurred in connection
with this Agreement and the transactions contemplated hereby shall be paid by
the party incurring such expenses whether or not the Transaction is consummated.

 

          7.4  Amendment. This Agreement may be amended by the parties hereto at
any time by execution of an instrument in writing signed on behalf of each of
MWBS, Sunshine and the Shareholders.

 

          7.5  Extension; Waiver. At any time prior to the Closing, any party
hereto may, to the extent legally allowed, (i) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(ii) waive any inaccuracies in the representations and warranties made to such
party contained herein or in any document delivered pursuant hereto, and (iii)
waive compliance with any of the agreements or conditions for the benefit of
such party contained herein. Any agreement on the part of a party hereto to any
such extension or waiver shall be valid only if set

 

29

 



 

--------------------------------------------------------------------------------

forth in an instrument in writing signed on behalf of such party. Delay in
exercising any right under this Agreement shall not constitute a waiver of such
right.

 

ARTICLE VIII

 

GENERAL PROVISIONS

 

          8.1  Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally or by commercial
delivery service, or sent via telecopy (receipt confirmed) to the parties at the
addresses indicated above, or such other address as a party may so designate in
the future, in writing.

 

              8.2  Interpretation.

 

                         (a) When a reference is made in this Agreement to
Exhibits, such reference shall be to an Exhibit to this Agreement unless
otherwise indicated. When a reference is made in this Agreement to Sections,
such reference shall be to a Section of this Agreement. Unless otherwise
indicated the words "include," "includes" and "including" when used herein shall
be deemed in each case to be followed by the words "without limitation." The
headings contained in this Agreement are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement.

 

                         (b) For purposes of this Agreement, the term "Material
Adverse Effect" when used in connection with an entity means any change, event,
violation, inaccuracy, circumstance or effect, individually or when aggregated
with other changes, events, violations, inaccuracies, circumstances or effects,
that is materially adverse to the business, assets (including intangible
assets), revenues, financial condition or results of operations of such entity,
if any, taken as a whole, it being understood that neither of the following
alone or in combination shall be deemed, in and of itself, to constitute a
Material Adverse Effect: (a) changes attributable to the public announcement or
pendency of the transactions contemplated hereby, (b) changes in general
national or regional economic conditions, or (c) changes affecting the industry
generally in which SUNSHINE or MWBS operate.

 

                         (c) For purposes of this Agreement, the term "Person"
shall mean any individual, corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization,
entity or Governmental Entity.

 

          8.3  Counterparts Facsimile Execution. For purposes of this Agreement,
a document (or signature page thereto) signed and transmitted by facsimile
machine or telecopier is to be treated as an original document. The signature of
any party thereon, for purposes hereof, is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document. At the request
of any party, a facsimile or telecopy document is to be re-executed in original
form by the parties who executed the facsimile or

 

30

 



 

--------------------------------------------------------------------------------

telecopy document. No party may raise the use of a facsimile machine or
telecopier machine as a defense to the enforcement of the Agreement or any
amendment or other document executed in compliance with this Section. 

 

          8.4  Entire Agreement; Third Party Beneficiaries. This Agreement and
the documents and instruments and other agreements among the parties hereto as
contemplated by or referred to herein, including the Schedules hereto constitute
the entire agreement among the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof.

 

          8.5  Severability. In the event that any provision of this Agreement,
or the application thereof, becomes or is declared by a court of competent
jurisdiction to be illegal, void or unenforceable, the remainder of this
Agreement will continue in full force and effect and the application of such
provision to other persons or circumstances will be interpreted so as reasonably
to effect the intent of the parties hereto. The parties further agree to replace
such void or unenforceable provision of this Agreement with a valid and
enforceable provision that will achieve, to the extent possible, the economic,
business and other purposes of such void or unenforceable provision.

 

          8.6  Survival. All representations, warranties, agreements and
covenants contained in or made pursuant to this Agreement, or any Exhibit or
Schedule hereto or thereto or any certificate delivered at the Closing, shall
survive (and not be affected by) the Closing, but all claims made by virtue of
such representations, warranties, agreements and covenants shall be made under,
and subject to the limitations set forth in this Article VIII.

 

          8.6  Other Remedies; Specific Performance. Except as otherwise
provided herein, any and all remedies herein expressly conferred upon a party
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such party, and the exercise by a party of any
one remedy will not preclude the exercise of any other remedy. The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.

 

          8.7  Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Colorado, regardless of the laws
that might otherwise govern under applicable principles of conflicts of law
thereof.

 

          8.8  Rules of Construction. The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

 

31

 



 

--------------------------------------------------------------------------------

          8.9  Assignment. No party may assign either this Agreement or any of
his, her or its rights, interests, or obligations hereunder without the prior
written approval of the other parties. Subject to the first sentence of this
Section 9.9, this Agreement shall be binding upon and shall inure to the benefit
of the parties hereto and their respective heirs, successors and permitted
assigns.

 

          8.10  Attorneys Fees. The prevailing party in any litigation,
arbitration, insolvency or other proceeding (“Proceeding”) relating to the
enforcement or interpretation of this Agreement may recover from the
unsuccessful party all costs, expenses, and attorney’s fees (including expert
witness and other consultants’ fees and costs) relating to or arising out of (a)
the Proceeding (whether or not the Proceeding proceeds to judgment), and (b) any
post-judgment or post-award proceeding including, without limitation, one to
enforce or collect any judgment or award resulting from the Proceeding. All such
judgments and awards shall contain a specific provision for the recovery of all
such subsequently incurred costs, expenses, and attorney’s fees.

 

(Balance of page intentionally left blank – signature page follows.)

 

32

 



 

--------------------------------------------------------------------------------

            IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed as of the date first written above.

 

MOUNTAIN WEST BUSINESS SOLUTIONS, INC.

 

By: s/Matthew Milonas__________________

Its: President

 

 

SUNSHINE BIOPHARMA, INC.

 

By: s/Michele Di Turi___________________

Michele Di Turi, President

 

SHAREHOLDERS:

 

s/Steve N. Slilaty________________________

(For Advanomics Corp. 77.90%)

 

s/Steve N. Slilaty________________________

(For Steve Slilaty 1.07%)

 

s/Camile Sebaaly________________________

(For Camile Sebaaly 1.07%)

 

s/Michele Di Turi________________________

(For Michele Di Turi 1.07%)

 

 

 

33

 



 

 